DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by US 2017/0159156 A1 (hereinafter “Chou”).
Regarding claim 1, Chou teaches a iron based alloy coating that remains amorphous (see title, abstract).  Chou teaches that the alloy includes 21-23% by weight of Cr, and 18-20% by weight Mo, and 2-3 Si, 2-4% B, 0-2% Y and balance of iron (abstract, claim 1).  Chou teaches that such a material is applied in powder form and then melted with a laser and maintains amorphous phase (see Summary).
Chou teaches examples of the alloy (see Examples 1-5).  Chou teaches that Example 2 includes an alloy having 23% Cr, 49% Fe, 2% Si, 20% Mo, 3% B, and 2% Y by ATOMIC ratios.  Using the well known conversion formula:

    PNG
    media_image1.png
    60
    716
    media_image1.png
    Greyscale

This means that for the entire Fe-based alloy, the total percentages of Fe, Cr, and Mo are approximately 44.73%, 19.55%, and 31.37% by weight, respectively.   
Thus the amount of Cr by 100 parts iron base would be 19.55/44.73 = 43.7 parts Cr per 100 parts of iron by weight, and the amount of Mo would be 31.37/44.73 = 70.1 parts per 100 parts iron by weight.  The composition of Example 2 of Chou falls entirely inside of the claimed ranges, anticipating the entire ranges.  Applicant is directed to MPEP 2131.03. 
Regarding claim 2, the examiner notes that the claim is entirely a contingent claim based upon an intended use for the claimed alloy composition.  The properties of the claimed alloy composition are considered to be inherent to the alloy.  Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicant is directed to MPEP 2112.01.  
In this case, Chou clearly describes that the alloy is melted and formed into an amorphous material (Example 2). Therefore in addition to being an inherent property, it is believed that the property is disclosed by Chou.
Regarding claim 3, the examiner notes that the claim is entirely a contingent claim based upon an intended use for the claimed alloy composition.  The properties of the claimed alloy composition are considered to be inherent to the alloy.  Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicant is directed to MPEP 2112.01.  
Additionally Chou clearly teaches a powder (Example 2, and also claim 10). 
Regarding claim 4, Chou clearly teaches a powder (Example 2, and also claim 10). 
Regarding claim 5, Chou teaches that the amorphous phase was confirmed by XRD (Example 2), meeting the limitation of the claim. 
Regarding claim 6, the claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
In this case the powder of Chou meets every limitation as claimed.
Regarding claim 7, Chou teaches average size of 53 micron (Example 2), falling inside the range as claimed and anticipating the entire range. 
Regarding claim 8, the claim is a product-by-process claim.  Chou teaches that the melt of the alloy is poured, then broken into tiny droplets by impinging high pressure gas streams to create a powder (Example 1 and 2).  Thus Chou clearly defines the same product and also the same atomization process.  
Regarding claims 9-12, each of the claims is purely an intended use for the powder.  The intended use dos not limit the powder itself further than what is already required previously.
Regarding claim 13, Chou is applied to the claim as stated above.  The examiner notes that the claim is a product-by process claim.  Chou envisions that the product made from the amorphous powder is still amorphous (Abstract, Summary), considered to meet the limitation.  
Regarding claims 14-15, each of the claims is a product-by-process claim.  Chou teaches that such a material is applied in powder form and then melted with a laser and maintains amorphous phase (see Summary).  The structure is the same as a “3D printed” or “sintered” structure.  The same composition as claimed would have had the same properties claimed inherently.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/257,573 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending application uses the same amorphous alloy composition of claim 1 in order to make a golf club head (copending claim 1).  Thus the composition is considered obvious over the copending claim.  Applicant’s copending claims further disclose a powder material is used (claims 2-3), 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0052361 A1 teaches a similar alloy composition.  US 4,822,415 teaches a composition for thermal spray that may include high amounts of chromium and molybdenum.  US 11,427,902 B2 teaches additive manufacturing of similar amorphous iron base alloys.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734